                           Case 1:19-cv-09617-KPF Document 28 Filed 04/20/20 Page 1 of 1

Attorneys admitted in                                                                         Doniger // Burroughs
                                                                                              Doniger    Burroughs Building
                                                                                                                   Building
California, New York,                                                                         603
                                                                                              603 Rose
                                                                                                  Rose Avenue
                                                                                                         Avenue
Texas, Pennsylvania, and                                                                      Venice,
                                                                                              Venice, California
                                                                                                      California 90291
                                                                                                                 90291
Maine
                                                                                              New York
                                                                                              Doniger    Office
                                                                                                      / Burroughs NY
Sender’s contact:                                                                             295
                                                                                              231 Madison           22nd Floor
                                                                                                           Avenue,Suite
                                                                                                  Norman Avenue,         413
scott@donigerlawfirm.com                                                                      New York,New
                                                                                              Brooklyn,  NewYork
                                                                                                               York11222
                                                                                                                    10017
(310) 590-1820
                                                                                              Sender’s contact:
                                                                                              scott@donigerlawfirm.com
                                                                                              (310) 590-1820


                                                     April 20, 2020

DELIVERED VIA ECF AND EMAIL
The Honorable Katherine Polk Failla
Failla_NYSDChambers@nysd.uscourts.gov

                                    Case Title:          McGucken v. Newsweek LLC et al.
                                    Case No.:            1:19-cv-09617-KPF
                                    Re:                  Request to File Supplemental Brief Addressing Recent
                                                         Authority

Your Honor:

       As you know, this office represents Plaintiff, Dr. Elliot McGucken, in the above-referenced action. We
write pursuant to Your Honor’s Individual Rule 4B, to seek leave to file a supplemental brief, attached hereto as
Exhibit 1.
        On April 13, 2020, McGucken filed his opposition to Defendant Newsweek Digital LLC
(“Newsweek”)’s motion to dismiss. (Dkt. #26.) That same day, the Honorable Judge Kimba Wood issued a
ruling in Sinclair v. Ziff Davis, LLC et al. (18-CV-790-KMW) that addressed the primary question now before
Your Honor through this motion. (See Ex. 2.) Given that the Sinclair ruling was issued on the same day that
McGucken filed his opposition, he did not have the opportunity to address this decision.
       Newsweek consents to this request, which includes Newsweek receiving an additional week – until May
4, 2020 – to file its reply brief. Given the complexities and importance of the issues before the Court, Dr.
McGucken requests telephonic oral argument should the Court’s calendar allow for same.
          We appreciate Your Honor’s consideration of the foregoing.


                                                  Respectfully submitted,

                                            By: /s/ Scott Alan Burroughs
                                                Scott Alan Burroughs
                                                For the Plaintiff

The supplemental brief is received and filed. Defendant shall have until
May 4, 2020 to file its reply brief.

SO ORDERED on April __________, 2020.


By: _______________________________
   Honorable Katherine Polk Failla
                                                            1
